IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CAROL S. WILLIAMS,

Plaintiff,
Vv. Civil Action No. 3:18cv669
ANDREW M. SAUL,}
Commissioner of
Social Security,

Defendant.

ORDER

This matter is before the Court on the REPORT AND
RECOMMENDATION of the Magistrate Judge entered on June 17, 2019
(Docket No. 20). Having reviewed the REPORT AND RECOMMENDATION,
and there being no timely filed objections thereto, and the time
for filing objections having expired, and having considered the
record and the REPORT AND RECOMMENDATION and finding no error
therein, it is hereby ORDERED that the REPORT AND RECOMMENDATION
of the Magistrate Judge (Docket No. 20) is adopted on the basis of
the reasoning of the REPORT AND RECOMMENDATION.

It is further ORDERED that:

(1) PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Docket No. 16)

 

| On June 4, 2019, the United States Senate confirmed Andrew

M. Saul to a six-year term as the Commissioner of Social
Security. Pursuant to Federal Rule of Civil Procedure 25(d),
Commissioner Saul should be substituted for former Acting
Commissioner Nancy A. Berryhill as the defendant in this matter.
is granted;
(2) DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Docket No. 18)
is denied;
(3) The decision of the Commissioner is vacated and remanded
pursuant to sentence four of § 205(g) of the Social
Security Act, 42 U.S.C. § 405(g); and
(4) The Clerk shall close this action.
The Clerk is directed to send a copy of this Order to
Plaintiff and all counsel of record.

It is so ORDERED.

/s/ LE

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: July x, 2019
